Exhibit 10.1

 



Loan Agreement

Ref.: 2018年獅字第10183000__號

 

口 This agreement is a specific agreement under the "credit agreement" with the
serial number of ____ (If applicable, please make a “√”on the ☐)

 

Lender: China Merchants Bank Co., Ltd. - Foshan Branch (the “Party A”)

Main person in charge: Yang Fade

 

Borrower: Foshan Cosmos Xi Yue Car Rental Company Limited (the “Party B”)

Legal representative/Main person in charge: Pang Huan Ting

 

Party B applied for a loan from Party A. Party A agreed to issue this loan after
review. The two parties reached an agreement on the following terms in
accordance with relevant laws and regulations after full consultation.

 

1.Loan currency and amount

Chinese Yen _________________________ dollars

 

2.Use of loan

This loan is a working capital loan and can only be used for operating purpose.
Without Party A's written consent, Party B will not use it for other purposes.

 

3.Loan period

The loan period will be 12 months which shall be counted from the date of actual
loan issuance.

During the loan period, Party A can pay the loan in different stages according
to the actual usage of Party B. The loan amount and start and end dates of the
loan for each period shall be based on the record in the loan document.

口 During the loan period , Party A is entitled to request Party B to return the
loan in stages according to the following plan (If applicable, please make a
“√”on the 口).

 

4.Loan preconditions

The issuance of loans under this agreement (including each loan deliver in
different stages) is based on the assumption that Party B meets the following
conditions. If Party B fails to meet any of the following requirements, Party A
has the right to refuse to issue loans:

4.1Party B provided relevant information in accordance with the requirements of
this agreement;

4.2Party B shall comply with the supervision and inspection of Party A in
accordance with the requirements of this agreement;

4.3Party B has fulfilled the repayment obligations regarding the issued loan;

4.4Party B did not violate the term stipulated in this agreement;

4.5Party B has not violated any other provisions of this agreement.

 

The loan preconditions are designed to protect the interests of Party A. Party A
has the right to reduce the requirements of the loan preconditions.

 

5.Loan interest rate and interest

5.1Interest rates:

5.1.1The loan is adopted (If applicable, please make a“√”on the ☐):



√ Fixed rate            口 Floating rate

5.1.2Confirmation of interest rates during the agreement period (If applicable,
please make a“√”on the ☐)

 

 

 

 

 

 

 



 1 

 

 

5.1.2.1Issuing Loans(RMB)   口 The basic interest rate of RMB loans issued by the
People’s Bank of China on the pricing date, or   √ The Loan Prime Rate (LPR)
announced by the National Interbank Industry Literacy Center on 1 working day
before the pricing date, or   √ Add/口 Less 5.00 Basic Point , or 口 Float up/口
Down ___%.



5.1.2.2For the issuance of foreign currency loans, the reference interest rate
shall be     /      on the day of the quotation or the 1st working day or the
2nd working day before and the      /     . Specifically, the day when the price
is set, or the day or two working days before the pricing date is the interest
rate determination date, which is determined by Party A with reference to
international practice.

5.1.2.3The pricing date refers to the reference date used to determine the
benchmark line rate during the loan period or floating period. If this loan has
a fixed interest, the pricing date is the actual date of loan issuance. If the
loan is subject to a floating interest rate, the determination of the pricing
date shall be in accordance with the provisions of this article.

5.1.3If a floating interest rate is used for this loan, it floats with a float
period of      /     . The applicable benchmark interest rate for each floating
period is determined in accordance with the provisions of this Article. The
actual issue date of the loan is the pricing day of the first floating cycle,
after which the first day of each floating cycle is the pricing day of the
floating cycle.

5.1.4Party A has the right to periodically or irregularly adjust the floating
ratio and/or basic point of the liquidity loan in accordance with changes in
relevant national policies, changes in domestic credit market prices, or changes
in Party A's own credit policies. Once Party A decides to adjust, Party B should
be informed in advance. These adjustments take effect after Party A and Party B
have joined, Party B's newly extracted relevant loans, and the specific floating
percentages and/or basic points of the loans that Party B has extracted and has
not returned before the notice takes effect are determined in accordance with
the confirmation in Party A's notice. If there is any conflict or inconsistency
between this clause and any other agreement of this agreement, the terms of this
clause shall prevail.

5.1.5If Party B did not use the loan as the term and condition stipulated in
this agreement or use the loan in the purpose different with the term and
conditions stipulated in this agreement, Party B shall add 100% of interest rate
based on the original interest rate. The original interest rate refers to the
interest rate applicable before the loan is changed for usage. If Party B fails
to repay the loan on schedule, a 50% overdue loan interest will be charged (On
top of the original interest rate) based on the non-repayable portion. The
original interest rate refers to the interest rate applicable before the
maturity date of the loan (including the early maturity date) (if floating
interest rate is the last floating cycle before the loan maturity date
(including the early maturity date). If the loans are both overdue and not used
according to the agreed purpose of the agreement, the higher of the above
penalty shall be regarded as interest-bearing.

5.1.6If the People's Bank of China adjusts the loan interest rate during the
loan period, the relevant regulations of the People's Bank of China will be
followed.

5.2Interest Calculation: Loan interest is calculated based on the actual amount
of debit and the actual number of days occupied since the loan was deposited
into the account of Party B. The interest is calculated by once a month, and the
interest calculation date is the 20 of each month. The conversion of the daily
interest rate shall be conducted in accordance with the relevant regulations or
international practices of the People's Bank of China.

If the maturity date of the loan is a holiday, the loan is automatically delayed
until the first working day after the holiday. The interest is calculated based
on the actual days the loan funds are used.

5.3Interest Payment: Party B shall pay the interest on each interest payment
date. Party A may deduct directly from Party B's account in China Merchants
Bank. If Party B fails to pay interest on time, it will calculate the interest
on unpaid interest payable according to the overdue loan interest rate
stipulated in this article.

 

6.Guarantee terms

6.1     /      will be the guarantee party (the “guarantor”) for all liabilities
owed by Party B to Party A under this Agreement. The guarantor will issue a
separate guarantee letter to Party A, and/or

6.2Foshan Cosmos Xi Yue Car Rental Company Limited provides collateral for the
loan under this agreement.

6.3Other guarantee methods:      /     

6.4口If this agreement is a specific agreement under the "Credit Agreement", the
debts under this agreement will be automatically included in the guarantor who
has signed the maximum valued/pledged agreement with Party A or issued the
highest irrevocable guarantee to Party A. The scope of the guarantee (If
applicable, please make a “√”on the 口).

 

 

 

 

 

 



 2 

 

 

6.5In the case that the guarantor provides all the debts owed by Party B to the
Party under this agreement for the real estate mortgage, if Party B knows that
the mortgaged property has been or may be listed in the government's dismantling
of thousands, the acquisition plan shall be immediately notified to Party A. To
urge the mortgagor to continue to provide guarantees for the debt of Party B in
accordance with the relevant provisions of the mortgage agreement, and to
complete the corresponding guarantee procedures in time, or to provide Party A
with other guarantee measures as required by Party A. When the collateral
requires the reorganization of guarantee or other safeguard measures, the
related expenses incurred shall be borne by the mortgagor, and Party B shall
bear the joint liability for the repayment of the expenses. Party A has the
right to deduct such expenses directly from Party B's account.

6.6If the guarantor fails to sign the guaranty documents and complete the
guarantee procedures as required (including the defense of the receivables of
the debtor before the pledge of accounts receivable), Party A has the right to
refuse to grant the loan to Party B.

 

7.Rights and Obligations of Party B

7.1The Rights of Party B

7.1.1Party B has the right to withdraw and use all the loans as stipulated in
this agreement;

7.1.2Party B has the right to transfer the debt to the third party after
obtaining the consent of Party A,

7.2The Obligations of Party B:

7.2.1The documents and materials required by Party A should be faithfully
provided (including but not limited to major decisions and changes in the
production, operation and management of its true financial books/reports and
annual financial reports in accordance with the requirements of Party A's
periodic / Use of funds, information related to the security, etc.), as well as
the status of all account opening banks, account numbers and deposits and loans,
together with Party A's investigations, reviews, and inspections;

7.2.2Party B shall accept Party A's supervision over its use of credit funds and
related production and operation and financial activities, and promptly take
reasonable measures to deal with Party A's suggestions or requirements;

7.2.3The loan shall be used for the purposes agreed in this agreement, and Party
B shall comply with the payment management of Party A

7.2.4The principal and interest of the loan shall be repaid in full and on time
as stipulated in this agreement;

7.2.5If all or part of the debt under this agreement is transferred to a third
party, it shall obtain Party A's written consent.

7.2.6Party B shall promptly notify Party A and cooperate with Party A in
accordance with Party A's requirements to implement the safeguards for the full
repayment of the principal and interest of the loan under this agreement and all
other expenses in full on schedule if the following situation happened:

7.2.6.1Major financial losses, asset losses or financial crisis;

7.2.6.2Provide guarantee to other third parties or to protect third parties
against losses, or provide pledges with own property (rights) (or property or
rights of the actual controller or its affiliates) guarantee;

7.2.6.3Loss of credit status and weakening of profitability of main business;

7.2.6.4Occurrence of business suspension, revocation or cancellation of business
license, application or being filed for bankruptcy, dissolution, etc.;

7.2.6.5There is a major crisis in the operation or finance of its controlling
shareholders, actual controllers and other related companies, which affects
their normal operations;

7.2.6.6The occurrence of major related party transactions with the controlling
shareholder and other related companies affects their normal operations;

7.2.6.7Any lawsuit, arbitration or criminal or administrative penalty that
affect its business or property status;

7.2.6.8Changes in the legal representatives, directors or important senior
management personnel of the borrower. Or, their personal freedom is restricted
due to violations of laws and disciplines, etc.

7.2.6.9Other major events that may affect its solvency;

7.2.7It shall be obliged to manage and recover its matured claims, or to dispose
of existing major assets in an unpaid or otherwise inappropriate manner.

7.2.8Party B should gain the written approval from Party A before they conduct
any mergers, divisions, reorganizations, joint ventures (cooperation), and
property rights transfer.

7.2.9Party B shall follow Party A's requirements (If applicable, please make a
“√”on the 口):

口 Insured its core assets and designate Party A as the first beneficiary;

口 Should not sell or mortgage the designated asset     /      by Party A before
the loan repayment settled;

口 Dividends delivery of Party B shareholders are restricted by following term by
Party A,:      /     

口 Others:      /    

 

 

 

 

 



 3 

 

 

8.Rights and Obligations of Party A

8.1The Rights of Party A

8.1.1Party A has the right to require Party B to return loan principal and
interest in full and on time;

8.1.2Party A has the right to request Party B to provide information related to
the loan;

8.1.3Party A has the right to understand the production and operation and
financial activities of Party B;

8.1.4Party A has the right to supervise Party B to use the loan according to the
stipulated term of this agreement;

8.1.5Party A has the right to supervise the account opened by Party B in Party A
and entrust other institutions of China Merchants Bank other than Party A to
supervise the account of Party B, and control the payment of loan funds in
accordance with the loan use and payment scope agreed by both parties; If need,
Party A ca directly unilaterally suspends or restricts the company's online
banking function (including but not limited to the closure of online banking,
the list of default payment objects/single payment limit/phase allowance, etc.),
limits the sales settlement vouchers, or restricts Party B Non-counter-channel
payment and currency exchange functions such as telephone banking and mobile
banking for accounts;

8.1.6Party A has the right to withdraw loan principal and interest and other
related expenses directly from the account opened by Party B in any institution
of China Merchants Bank (when Party A provides a non-RMB loan, it has the right
to directly deduct the charge from the RMB account of Party B. When Party A
announces the exchange rate for the purchase of foreign exchange to repay the
loan principal and interest and expenses);

8.1.7Party A has the right to transfer its claims from Party B to others, and
has the right to take such measures as fax, mail, personal delivery, and public
media announcements;

8.1.8Party A has the right to refuse to issue a loan to Party B before receiving
the "payment interest promise letter";

8.1.9Party A has the right to call back the loan in advance;

8.1.10Party A has the right to take measures in accordance with the provisions
of this agreement if Party B fails to perform all the obligations stipulated in
this agreement;

8.1.11Other rights stipulated in this agreement.

8.2The Obligations of Party A:

8.2.1Grant loans to Party B according to the conditions stipulated in this
agreement;

8.2.2Keep confidential for Party B's financial, production, and operating
conditions unless it is required by the law's washout rules or other regulatory
authorization.

 

9.Party B specifically guarantees the following

9.1Party B is an entity which established and exist legally under the laws of
China. The registration and annual report publicity procedures are true, legal,
and valid. They have sufficient civil capacity to sign and perform the
agreement.

9.2The signing and performance of this agreement has been fully authorized by
the board of directors or any other competent authority. This agreement has a
legal binding on Party B from the date of signing.

9.3The loan project and its borrowings meet the requirements of laws and
regulations. It does not use the loan for investment in fixed assets, equity,
etc., does not illegally use it to speculate on securities, futures and real
estate; it does not use for borrowing money from each other for illegal income;
it does not apply to national prohibition. Fields and uses of production and
operations; not used for other purposes than those specified in this agreement;

9.4If the loan funds are paid by the borrower, the Party B shall periodically
(at least monthly) report the payment status to Party A. Party A has the right
to verify whether the loan payment meets the agreement through account analysis,
credential inspection, and on-site investigation. use;

9.5With the consent of Party A, if Party B needs to use online banking to make a
loan payment, Party B is obliged to accept Party A's restrictions on Internet
Banking including a list of default payment targets, a single payment limit, and
a stage payment limit;

 

 

 

 

 



 4 

 

 

9.6Documents, materials, vouchers, etc. provided by Party B in relation to Party
B, guarantor, mortgage (prime) person, and mortgage (material) are true,
accurate, complete, and valid, and do not contain any major errors or omissions
that are inconsistent with the facts. Significant facts;

9.7At the time of signing this agreement, there have been no lawsuits,
arbitrations or criminal or administrative penalties that have significant
adverse consequences on Party B's or Party B's main assets and will not occur
during the execution of this agreement. Such lawsuits and administrative
penalties will occur. If any occurs, Party B shall immediately notify Party A.

9.8Strictly abide by the laws and regulations of the country in business
activities, strictly follow the business scope stipulated in the "Corporate
Legal Person Business License" of Party B to carry out various businesses and
handle the registration of enterprises (legal persons), the annual reporting
procedures of enterprises and the extension of business term extension/time on
time. Procedures, etc.

9.9maintain or increase the existing business management level, ensure the value
of existing assets to maintain value, do not give up any claims that have
expired, nor to dispose of the existing major assets in an unpaid or otherwise
improper way;

9.10Party B shall ensure that the financial indicators of Party B during the
loan period are not lower than the following requirements:/

9.11At the time of signing and performance of this agreement, Party B did not
have any major events that affected the obligations of Party B under this
agreement.

 

10.Withdrawals and payments

10.1The methods used by Party B under this agreement include independent payment
and entrusted payment.

10.1.1Autonomous payment

Self-determined payment is the transfer of loan funds from Party B to Party B's
account according to Party B's withdrawal application, and Party B shall pay
Party B's own counterparty that meets the agreement's purpose.

10.1.2Trusted Payment

The entrusted payment is based on Party B's withdrawal application and payment
commission, and the loan funds are paid to Party B's counterparty through the
Party B account.

10.1.3Under the following circumstances, Party B shall use the entrusted payment
method in full and unconditionally:

10.1.3.1Party B's single withdrawal exceeds RMB 20,000 (including or equivalent
foreign currency);

10.1.3.2Party A requires Party B to take the form of entrusted payment according
to regulatory requirements or for risk control needs.

10.1.4For entrusted payments, external payments after the loan has been issued
must be approved by Party A before they can be paid out. Party B may not
circumvent Party A's supervision through internet banking, reversed cheques, and
diversion.

10.2When Party B withdraws funds, Party B shall submit a withdrawal request
(which can be affixed with the official seal of Party B or Party B's reserved
seal of Party A), the borrower's loan and Party A's request for Party B to
submit the withdrawal request according to the requirements of Party A's
autonomous payment and trust payment. data of. Otherwise, Party A has the right
to refuse Party B's withdrawal application.

10.3After Party A receives the above documents and has approved the loan, the
actual amount, start and end date, purpose, interest rate and other details of
each loan/withdrawal shall be based on the borrowing record. The content not
directly stated in the loan borrowing shall still be subject to the provisions
of this agreement.

 

11.Repayment in advance

11.1If Party B applies for early repayment, it shall submit a written
application to Party A within 7 working days before the planned early repayment
date and shall pay Party A a penalty for early repayment. Prepayments for
liquidated damages = Prepayment amount * Percentage of liquidated damages
(0.3%). After Party A approves Party B's application for early repayment, Party
B shall pay Party A a full amount of early repayment penalty in the time
required by Party A; otherwise, Party A still has the right to refuse Party B's
early repayment application. Party A has the right but not the obligation to
freely deduct the amount of the liquidated damages for the early repayment of
Party B according to the factors such as the remaining period of the loan when
Party B prepays the loan in advance.

11.2Party B repays the loan in advance, the interest rate is still calculated
according to the provisions of this agreement, and the interest payable is
calculated according to the actual loan term.

 

 

 

 

 



 5 

 

 

12.Loan extension

Party B cannot repay the loan under this agreement on time. If the loan is
required to be extended, Party A shall submit a written application to Party A
one month before the expiry of the agreement; Party A shall review and agree
with the extension, and Party A and Party B shall sign a separate extension
agreement. If Party A does not agree to an extension, this agreement is still
valid. Borrowings and interests payable by Party B shall be paid in accordance
with the provisions of this agreement.

 

13.Fees

If this agreement involves notarization (except for mandatory notarization) or
other matters that entrust third parties to provide services, the relevant costs
shall be borne by the entrusting party. If both parties jointly act as
principals, they shall each bear 50%. If Party B fails to return the principal
and interest of the loan under this agreement and the payment due, the Party B
shall pay all legal fees, litigation fees and travel expenses for the
realization of the creditor’s rights. Party B shall authorize Party A to
directly Deducted from bank account. If there is insufficient number, Party B
guarantees to repay in full after receiving Party A's notice, without Party A
providing any proof.

 

14.

Dedicated payment account (If applicable, please make a “√”on the 口)

√ All loan funds and external payments under this agreement must be processed
through the following accounts.

The account details are as follows:

Account Name: Foshan Cosmos Xi Yue Car Rental Company Limited

Account number: xxxxxxx;

Bank: China Merchants Bank Co., Ltd. Foshan Branch

 

15.Monitoring of Party B's Cash Back Account

15.1After the agreement comes into effect and before Party B clears all the
financing under this agreement, Party A and Party B agree to designate the
following accounts as Party B’s return funds account.

Account Name: Foshan Cosmos Xi Yue Car Rental Company Limited

Account number: _________________________;

Bank: China Merchants Bank Co., Ltd. Foshan Branch

15.2The account monitoring requirements are as follows:

Party A has the right to withdraw the loan in advance according to the
withdrawal of Party B's capital, that is, when the account has returned funds,
the loan with the corresponding amount of returning funds can be regarded as
early maturity. Party A has the right to directly deduct the loan from the
account. To repay this portion of the loan;

15.3Party B shall provide the above-mentioned entry and exit of the account
funds on a quarterly basis, in conjunction with Party A's monitoring of related
accounts and withdrawal of funds.

 

16.Default and Handling

16.1If Party B encounters one of the following circumstances, it is deemed that
a violation has occurred:

16.1.1Party B has not performed or violated the obligations of this agreement;

16.1.2This agreement is concerned with the fact that there is an untrue or
incomplete situation in the guarantee matters, or that Party B has violated the
requirements of the order and has not corrected it immediately as required by
Party A;

16.1.3Party B failed to withdraw or use the loan according to the provisions of
this agreement, or Party B failed to use Party A's request to use funds to
repatriate the account funds, or did not accept Party A's supervision and did
not immediately correct it as required by Party A;

16.1.4Party B could not be satisfactorily resolved within three months from the
date of major breach of agreement under the legal and effective agreement signed
with other creditors of Party B.

The major breach of agreement means that Party B’s breach of agreement resulted
in the right of its creditors to claim compensation of more than RMB 50
thousand.

16.1.5Party B violates other obligations stipulated in this agreement, or Party
A reasonably judges that Party B's credit status is declining or other
circumstances may affect Party A's creditor's rights;

16.1.6Party B use the loan in a "dividing into zero" approach to avoid the Party
A's entrustment of Party B's external payment of loan funds in accordance with
the requirements of this agreement;

16.1.7Party B's new 3rd board listing has encountered major obstacles or
suspension of listing; Party B has been issued a warning letter, ordered
corrections, restricted securities account transactions and other
self-regulatory measures such as total 3 or more times, or has been disciplined,
terminated listing, etc. by the New Third Board Market;

16.1.8Party B has other situations where Party A has reasonable grounds to
believe that it affects its lawful rights and interests.

 

 

 

 

 



 6 

 

 

16.2If the guarantor has any of the following circumstances, Party A considers
that it may affect the guarantee ability of the guarantor, asks the guarantor to
exclude the adverse effects caused thereby, or requests Party B to increase or
replace the guarantee conditions, and the guarantor and Party B do not
cooperate. event:

16.2.1The occurrence of one of the circumstances described in Article 7.2.6 of
this agreement, or the occurrence of the circumstances described in Article
7.2.8, fails to obtain the consent of Party A;

16.2.2When issuing an irrevocable guarantee, it conceals its actual ability to
bear the guarantee responsibility, or has not obtained authorization from the
competent authority;

16.2.3Failure to complete registration, business annual reporting procedures,
extension of business hours, extension procedures, etc.;

16.2.4Investing in the management and recourse of its matured claims or
disposing of existing major assets in an unpaid or otherwise improper manner.

16.3If the mortgagor (or the pledgor) commits one of the following
circumstances, Party A believes that the mortgage (or pledge) may not be
established or the value of the mortgage (or quality) is insufficient, and the
mortgagor (or the pledgor) shall be excluded from it. In the event of adverse
effects, or request Party B to increase or replace the guarantee conditions, the
mortgagor (or the pledgor) and Party B do not cooperate with:

16.3.1There is no ownership or disposition of the mortgaged property (or
property), or the ownership is disputed;

16.3.2hide the collateral (or quality) of the total, leased, seized, supervised,
there is a legal priority over the mortgage right and so on;

16.3.3The mortgagor without the written consent of Party A shall transfer,
lease, repledge or otherwise dispose of the mortgaged property without
authorization;

16.3.4The mortgagor fails to properly store, maintain and repair the mortgaged
property, resulting in a significant devaluation of the value of the mortgaged
property: or the mortgagor's act directly jeopardizes the mortgaged property,
resulting in a reduction in the value of the mortgaged property; or during the
mortgage period, the mortgagor does not press Party A's request to insure the
collateral;

16.3.5The risk of being charged or demolished due to the occurrence or possible
occurrence of collateral, the mortgagor did not immediately inform Party A, and
fulfilled the relevant obligations as stipulated in the mortgage agreement;

16.3.6If the mortgagor uses the mortgage real estate of China Merchants Bank to
provide a residual mortgage guarantee for the business under this agreement,
before Party B repays the debt under this agreement, the mortgagor clears his
personal mortgage in advance without the consent of Party A. Loan

16.3.7The occurrence of collaterals or other matters that may affect the value
of the collateral or affect the mortgage rights of Party A.

16.4When the pledge under this agreement includes the pledge of accounts
receivable, the receivables debtor’s business deteriorates significantly, and
the transfer of assets/evacuation of funds to evade debts, colluding with the
accounts payable pledgor to change the collection path leads to account
receivables. If the money collected does not enter the special account for
repayment, loss of business reputation, loss or possible loss of performance
ability or other major issues affecting its repayment ability, Party A has the
right to request Party B to provide corresponding guarantee or provide new
effective collection. The money is used for the pledge; if Party B does not
provide it, it shall be deemed that the breach has occurred.

16.5In the event of any of the above-mentioned violations, Party A has the right
to take the following measures simultaneously or separately:

16.5.1Change the conditions for entrusted payment of loan funds and cancel the
use of loans by Party B in a "self-determined" manner;

16.5.2stop issuing loans that Party B has not used;

16.5.3Early Recovery of Loan Principal and Related Expenses Already Released

16.5.4Directly freeze/withdraw deposits from Party B's settlement account or
other accounts and entrust other institutions of China Merchants Bank to
freeze/withdraw deposits of Party B in this institution to pay off all bonds of
Party B under this agreement;

16.5.5Party A may directly request Party B to provide other acceptable assets of
Party A as new guarantees, and if Party B fails to provide new guarantees as
required, it shall bear a penalty equal to 5% of the loan amount under this
Agreement.

16.5.6Recourse pursuant to this agreement

16.6The proceeds from Party A’s recourse shall be repaid in the order of cost,
breach of agreement, interest, interest, interest, and final loan principal
until all principal and interest and all related expenses have been paid off.
For loans issued in installments, repayments for recourse are repaid in the
order of the loan's due date from the back-to-front priority. The specific
principal and interest, the penalty for breach of agreement, and the order of
expense settlement for each period are executed in accordance with the
provisions of the preceding paragraph. Party A has the right to unilaterally
adjust the above repayment order, except as otherwise required by laws and
regulations.

 

17.Changes and Cancellation of Agreement

This agreement can be changed and released after both parties agree and reach a
written agreement. The agreement is still valid until a written agreement is
reached. Neither party shall unilaterally change, modify or cancel this
agreement.

 

 

 

 



 7 

 

 

18.Others

18.1Situation Changes and Force Majeure

18.1.1If Party A's loan under this agreement becomes illegal due to changes in
applicable laws or policies, Party A has the right to terminate this agreement
and announce that all loans issued have expired in advance. Party B shall
immediately Reimbursed.

18.1.2If Party A has new costs due to changes in applicable laws and policy
requirements resulting in Party A's performance of the loan obligations under
this Agreement, Party B shall compensate Party A for the additional costs
incurred by Party A in accordance with Party A's requirements.

18.1.3In the process of performance of this agreement, if one party or both
suffers from an insurmountable force and is forced to resist force, it shall not
be liable for damages suffered by the other party but shall be obligated to
notify the other party in a timely manner and take reasonable measures to
prevent the loss from expanding. It is obligated to pay compensation to the
other party for the increased losses.

18.2Reservation of rights

During the period when this agreement is in effect, Party A shall not tolerate
or influence Party A's breach of agreement or related delays by any tolerance,
delay or delay in the implementation of Party B’s rights or rights in this
Agreement. All rights and rights that are stipulated as creditors shall not be
used as a permission or endorsement of Party A for any violation of this
agreement, nor shall Party A be deemed as giving up its right to take action
against existing or future breach of agreement.

18.3Partially invalid

If this agreement is legally invalid for whatever reason, or if some of the
terms are invalid, Party B shall still perform all the repayment obligations. If
the above situation occurs, Party A has the right to terminate the agreement,
and can immediately recover the loan principal and interest and other related
payments under this agreement from Party B.

18.4Notice

Party A and Party B's notices, requests or other documents related to this
Agreement shall be sent in written form (including but not limited to letters,
faxes, emails, Party A's online banking, mobile phone text messages or WeChat,
etc.).

Party A contact address:廣東省佛山市南海區桂城街道灯湖東路12號 (Floor1 – Floor 4, Floor 7 – Floor
9)

E-mail address: xianshaojia@cmbchina.com

Contact number: 13724674637

Fax number: 0757-88516811

Party B contact address: 廣東省佛山市三水區西南街道碧堤路8號雅居樂花園雅怡居五座104商舖2

E-mail address: 398137057@qq.com

Contact phone number: 13928673417

18.4.1If delivered by a person (including but not limited to lawyer/notary
service, express delivery, etc.), the recipient's receipt is deemed to be
delivered (receipt is rejected by the recipient on the date of rejection/return
date or sent out On the 7th day (whichever is the earlier) is deemed to have
been served); the date of successful delivery as indicated by the sender's
correspondence system is regarded as the date of delivery.

If Party B informs Party B of the assignment of creditor’s rights or publicizes
Party B’s collection in the form of public announcements, it shall be deemed
served on the date of the announcement.

Any party that changes the contact address, e-mail, fax number, or mobile phone
number or micro signal shall notify the other party of the changed information
within five working days from the date of the change, otherwise the other party
has the right to contact the original contact address or contact information.
service. If the change of contact address is unsuccessful, the date of return or
the full seven days after the date of mailing, whichever is earlier, shall be
deemed as the date of service. The change party's own assumption of possible
losses does not affect the legal validity of the service.

18.4.2The contact address, email address, fax number, mobile phone number, and
micro signal mentioned above are also used as their notarial documents and
judicial documents (including but not limited to indictments/arbitration
applications, evidence, subpoenas, notices of respondent, notice of evidence,
etc.) Documents such as books, hearing notices, notices of hearings,
judgments/decisions, rulings, mediations, notices of deadlines, etc., as well as
legal documents in the implementation stage, etc., are sent to the address, and
the indictment court and the notary are sent in writing in accordance with this
agreement. The address to be served shall be deemed as valid service (the
specific delivery criteria shall be implemented with reference to the provisions
of 18.4.1 above).

18.5The withdrawal application, loan debit, and the written supplementary
agreement reached between the parties through negotiation after the agreement
has been negotiated on the unfinished matters and changes of this agreement
shall be attached to the agreement and be an integral part of the cost
agreement.

 

 

 

 

 



 8 

 

 

18.6In order to facilitate business handling, Party A involves the various
operations of the transaction (including but not limited to acceptance of
applications, data review, lending, transaction confirmation, deductions,
inquiries, receipt printing, collection, deduction, and other types of
notifications) Any business outlets within the jurisdiction of Party A may
process and generate, issue or issue relevant letters. The business operations
and correspondence of the outlets within Party A's jurisdiction shall be deemed
as Party A's actions and shall be binding on Party B.

18.7If Party B fails to repay the loan interest on schedule, Party A has the
right to immediately announce the maturity of the loan and directly redeem and
deduct the pledges under this agreement for the repayment of all loan principal
and interest.

18.8/

 

19.Applicable Law and Dispute Resolution

19.1The conclusion, interpretation and settlement of disputes in this agreement
shall be governed by the laws of the People's Republic of China (excluding the
laws of Hong Kong, Macao, and Taiwan). The rights and interests of both parties
shall be protected by the laws of the People's Republic of China.

19.2Disputes between Party A and Party B in the performance of this agreement
shall be settled through consultation between the parties. If the negotiation
fails, either party may choose (If applicable, please make a “√”on the 口)





19.2.1口 Proceedings to the People’s Court where Party A is located;

19.2.2口 The ___ (where the specific name of the arbitration institution is
filled in) is applied for arbitration in accordance with the arbitration rules
that are in effect at that time, and the place of arbitration is ____.

19.3After the agreement has passed the notarization entrusted by Party A and
Party B to enforce effectiveness, Party A may directly apply to the people's
court with jurisdiction for compulsory enforcement for recourse against the due
debt owed by Party B under this agreement.

 

20.Agreement takes effect

This agreement shall become effective after both the legal representative
(responsible person) or the authorized agent of the two parties sign (or seal)
and affix the official seal of the company/agreement of the agreement, and the
settlement of all loan principal and interest and all other related expenses
under this agreement is completed. Day expires automatically.

 

21.Supplementary Provisions

This agreement is made in two copy and all have the same effect. Party A and
Party B hold one each.

 

 

 

Special Note:

All terms of this agreement are fully negotiated by all parties. Party A has
asked Party B to pay special attention to the terms of exempting or restricting
Party A's responsibilities, Party A's unilateral possession of certain rights,
increasing Party B's responsibilities, or restricting the rights of Party B, and
have a comprehensive and accurate understanding of it. Party A has made
corresponding explanations to the above terms at the request of Party B. The
parties to the agreement have the same understanding of the terms of this
agreement.

(No text below)

 

 

 

 

 



 9 

 

 

(This is the signing page of the agreement with ref number:
2018年獅字第101830000___號)

 

 

 

Party A: China Merchants Bank Co., Ltd. - Foshan Branch

Authorized Signatory:

 

 

 

 

 

 

 

 

 

Party B: Foshan Cosmos Xi Yue Car Rental Company Limited

Authorized Signatory:

 

 

 

 

 

 

 

 

 

 

 

Date: ___________ 2018

 

 

 

 

 

 

 



 10 

 

